PER CURIAM.
Employer appeals from the Labor and Industrial Relations Commission’s “temporary or partial” award to employee. Employer’s arguments address its liability and not the extent or duration of the award. This court, therefore, has jurisdiction for this appeal. Hoenig v. Corrigan Brothers, Inc., 983 S.W.2d 526, 529 (Mo.App. E.D.1998). The decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record; no error of law appears. An opinion would have no prece-dential value.
The decision is affirmed. Rule 84.16(b).